      Case 19-35133 Document 55 Filed in TXSB on 09/12/19 Page 1 of 6



                    IN THE UNITED STATES BANKRUPTCY COURT
                      FOR THE SOUTHERN DISTRICT OF TEXAS
                               HOUSTON DIVISION

 In re:                                                    § Chapter 11
                                                           §
 ALTA MESA RESOURCES, INC., et al.,                        § Case No. 19-35133 (MI)
                                                           §
                    Debtors. 1                             § (Jointly Administered)
                                                           §


        VERIFIED STATEMENT OF DAVIS POLK & WARDWELL LLP
                      AND RAPP & KROCK, PC
     PURSUANT TO FEDERAL RULE OF BANKRUPTCY PROCEDURE 2019

          In connection with the chapter 11 cases (the “Chapter 11 Cases”) commenced by

Alta Mesa Resources, Inc. (“Alta Mesa”) and the other above-captioned debtors

(the “Debtors”) on September 11, 2019, Davis Polk & Wardwell LLP (“Davis Polk”) and

Rapp & Krock, PC (“Rapp & Krock” and together with Davis Polk, “Counsel”) hereby

submit this verified statement (“Statement”) pursuant to Rule 2019 of the Federal Rules of

Bankruptcy Procedure (“Bankruptcy Rule 2019”) with respect to Counsel’s representation

of the group (the “Ad Hoc Noteholder Group”) formed by holders (each a “Member”) of

7.875% senior notes due 2024 (the “Prepetition Unsecured Notes”) issued by Alta Mesa

Holdings, LP and Alta Mesa Finance Services Corp. (together, the “Issuers”) and

respectfully state as follows:

          1.   In or around February 2019, the Ad Hoc Noteholder Group engaged Davis

Polk to represent it in connection with the Members’ holdings of Prepetition Unsecured



          1
           The Debtors in these chapter 11 cases and the last four digits of their federal tax identification
numbers are as follows: Alta Mesa Resources, Inc. (3840); Alta Mesa Holdings, LP (5150); Alta Mesa
Holdings GP, LLC (0642); OEM GP, LLC (0958); Alta Mesa Finance Services Corp. (5673); Alta Mesa
Services, LP (7295); and Oklahoma Energy Acquisitions, LP (3762). The location of the Debtors’
corporate headquarters and service address is 15021 Katy Freeway, 4th Floor, Houston, Texas 77094.
     Case 19-35133 Document 55 Filed in TXSB on 09/12/19 Page 2 of 6



Notes. In September 2019, the Ad Hoc Noteholder Group engaged Rapp & Krock to act

as co-counsel in these Chapter 11 Cases.

       2.   The Members of the Ad Hoc Noteholder Group, collectively, beneficially own

or manage (or are the investment advisors or managers for funds that beneficially own or

manage) approximately $485.91 million in aggregate principal amount of Prepetition

Unsecured Notes as set forth on Exhibit A hereto.

       3.   In accordance with Bankruptcy Rule 2019, the address, nature and amount of

all disclosable economic interests of each Member of the Ad Hoc Noteholder Group is set

forth in Exhibit A hereto. The information contained in Exhibit A is based upon

information provided by the Members of the Ad Hoc Noteholder Group to Counsel and is

subject to change.

       4.   Upon information and belief formed after due inquiry, Counsel does not

currently hold any claim against, or interest in, the Debtors or their estates. Davis Polk’s

address is 450 Lexington Avenue, New York, New York 10017. Rapp & Krock’s address

is 1980 Post Oak Boulevard, Suite 1200, Houston, TX 77056.

       5.   Counsel submits this Statement out of an abundance of caution, and nothing

herein should be construed as an admission that the requirements of Bankruptcy Rule 2019

apply to Counsel’s representation of the Ad Hoc Noteholder Group.

       6.   Nothing contained in this Statement, including Exhibit A hereto, should be

construed as (i) a waiver or release of any claims against the Debtors by any Member of

the Ad Hoc Noteholder Group, (ii) an admission with respect to any fact or legal theory or

(iii) a limitation upon, or waiver of, any Member’s right to file and/or amend a proof of




                                             2
     Case 19-35133 Document 55 Filed in TXSB on 09/12/19 Page 3 of 6



claim in accordance with applicable law and any orders entered in these Chapter 11 Cases

establishing procedures for filing proofs of claim or interests.

       7.    The undersigned verify that the foregoing is true and correct to the best of their

knowledge.

       8.    Counsel reserves the right to amend or supplement this Statement.

       9.    The information contained herein is intended only to comply with Bankruptcy

Rule 2019 and is not intended for any other use or purpose.

                       [Remainder of Page Intentionally Left Blank]




                                               3
    Case 19-35133 Document 55 Filed in TXSB on 09/12/19 Page 4 of 6



Dated: September 12, 2019

                            RAPP & KROCK, PC

                             /s/ Henry Flores
                             Henry Flores
                             Texas State Bar No. 00784062
                             Kenneth Krock
                             Texas State Bar No. 00796908
                             1980 Post Oak Blvd, Suite 1200
                             Houston, TX 77056
                             Telephone: (713) 759-9977
                             Facsimile: (713) 759-9967
                             Email: hflores@rappandkrock.com
                                    kkrock@rappandkrock.com

                                          - and -

                            DAVIS POLK & WARDWELL LLP

                              /s/ Damian S. Schaible
                             Damian S. Schaible (pro hac vice pending)
                             Angela M. Libby (pro hac vice pending)
                             Stephanie P. Massman (pro hac vice pending)
                             450 Lexington Avenue
                             New York, NY 10017
                             Telephone: (212) 450-4000
                             Facsimile: (212) 701-5800
                             Email: damian.schaible@davispolk.com
                                    angela.libby@davispolk.com
                                    stephanie.massman@davispolk.com

                            COUNSEL TO THE AD HOC
                            NOTEHOLDER GROUP
                                   Case 19-35133 Document 55 Filed in TXSB on 09/12/19 Page 5 of 6




                                                                            EXHIBIT A

                 Member                                    Address                         Nature and Amount 2 of Disclosable Economic Interest 3
 Funds and/or accounts, or                   200 Clarendon Street, Boston, MA          •    $42,470,000 in aggregate principal amount of Prepetition
 subsidiaries of such funds and/or           02116                                          Unsecured Notes
 accounts, managed, advised or
 controlled by BAIN CAPITAL
 CREDIT, LP or a subsidiary
 thereof

 Funds and/or accounts, or                   601 West 26th Street, Suite 1250,         •    $30,000,000 in aggregate principal amount of Prepetition
 subsidiaries of such funds and/or           New York, NY 10001                             Unsecured Notes
 accounts, managed, advised or
 controlled by FIREFLY VALUE
 PARTNERS, LP or a subsidiary
 thereof

 Funds and/or accounts, or                   9 West 57th Street, 37th Floor,           •    $166,700,000 in aggregate principal amount of Prepetition
 subsidiaries of such funds and/or           New York, NY 10019                             Unsecured Notes
 accounts, managed, advised or
 controlled by LEROY DH, L.P.
 or a subsidiary thereof




         2
           Amounts listed on this Exhibit A represent aggregate interests held by, or held by funds or accounts managed or advised by, the listed entities or their
respective affiliates. Amounts listed on this Exhibit A do not include any claims for, without limitation, fees, expenses, accrued and unpaid interest, premiums,
make-wholes or indemnification that may be owing under any indenture, credit agreement or other instrument.
         3
             To the best of Counsel’s knowledge, the information included herein is accurate as of close of business September 9, 2019.
                            Case 19-35133 Document 55 Filed in TXSB on 09/12/19 Page 6 of 6




            Member                               Address                   Nature and Amount 2 of Disclosable Economic Interest 3
Funds and/or accounts, or           655 Broad Street, 7th Floor,       •    $218,046,000 in aggregate principal amount of Prepetition
subsidiaries of such funds and/or   Newark, NJ 07102                        Unsecured Notes
accounts, managed, advised or
controlled by PGIM, INC. or a
subsidiary thereof

Funds and/or accounts, or           225 West Wacker Drive, Suite       •    $28,694,000 in aggregate principal amount of Prepetition
subsidiaries of such funds and/or   1100, Chicago, IL 60606                 Unsecured Notes
accounts, managed, advised or
controlled by PPM AMERICA,
INC. or a subsidiary thereof




                                                                   6
